Order entered October 28, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00443-CV

                    COURTNEY RENEE SILVA, Appellant

                                       V.

               MILAGROZ DIAZ (NOW MIMI WEBB), Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-17-05855-D

                                    ORDER

        Before the Court is appellant’s October 26, 2020 first amended unopposed

motion for leave to file and/or motion for extension of time to file her opening

brief. As appellant’s opening brief was timely filed, we DENY the motion as

moot.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE